Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issue in the appeal for reappraisement listed above is the same in all material respects as the issue in the case of United States v. Freedman & Slater Inc., 39 Cust. Ct. 717, A. R. D. 77, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, packed ready for delivery was as follows:
50 Reels 600' %" D 1 A $28.50 per 100 lbs.
25 Coils 1600' “ 28.50 per 100 lbs.
10 Coils 1200' D 1 A 28.00 per 100 lbs.
less the nondutiable charges allowed by the Appraiser, and that the foreign value was no higher.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for *854the determination of the value of the merchandise here involved, and that such values were as follows:
50 Reels 600' %" D 1 A $28.50 per 100 lbs.
25 Coils 1600' “ D 28.50 per 100 lbs.
10 Coils 1200' D 1 A 28.00 per 100 lbs.
less the nondutiable charges allowed by the Appraiser
Judgment will be entered accordingly.